Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
Sillerman Investment Company IV LLC
902 Broadway
14th Floor
New York, NY  10010
 
Gentlemen:
 
Viggle Inc., a Delaware corporation (the “Company”), is hereby privately
offering (the “Offering”) shares of common stock, $0.001 par value per share, of
the Company (a “Share”) at a purchase price of $0.47 per Share (the “Purchase
Price”) to the undersigned.
 
The Shares to be issued in the Offering will be restricted securities under the
Securities Act and the Shares cannot be resold unless pursuant to registration
or an exemption from registration under the Securities Act.
 
1.           Subscription. Subject to the terms and conditions of this
subscription agreement (“Subscription Agreement”), the undersigned (“Purchaser”)
hereby agrees to be legally bound to purchase the number of Shares set forth on
the Subscription Page of this Subscription Agreement. Purchaser hereby
irrevocably tenders this Subscription Agreement for the purchase of such
Shares.  Purchaser further sets forth statements herein upon which the Company
may rely to determine the suitability of the Purchaser as a purchaser of such
Shares.
 
2.           Conditions to Subscription.  The Purchaser understands and agrees
that this subscription is made subject to the following terms and conditions:
 
(a)           This subscription shall be deemed to be accepted by the Company
only when it is signed by the Company;
 
(b)           You may not revoke, cancel or terminate this subscription unless
the Company cancels or terminates the Offering;
 
(c)           The Company has the right to accept or reject this subscription in
whole or in part; and
 
(d)           You have executed and delivered this Subscription Agreement and
hereby agree to tender the Purchase Price within two (2) business days of
receipt of written notice from the Company advising you to do so.
 
If this subscription is rejected by the Company in its sole and absolute
discretion or because the Company terminates or cancels the Offering, the
Company shall promptly return the Purchase Price received from the Purchaser
without interest thereon or deduction therefrom, and this Subscription Agreement
shall thereafter be of no further force or effect.
 
3.           Representations and Warranties. Purchaser hereby represents and
warrants to, and agrees with, the Company as follows:
 
 
(a)
(i)
Purchaser has received and has read and fully understands this Subscription
Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
(ii)           Purchaser or its advisor(s) has had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the Company and the Offering and all such questions
have been answered to the full satisfaction of the Purchaser.
 
(iii)           No oral or written representations have been made other than as
stated in this Subscription Agreement, and no oral or written information
furnished to the Purchaser or its advisor(s) in connection with the Offering was
in any way inconsistent with the information stated in this Subscription
Agreement.
 
(iv)           If Purchaser is an entity, (i) it is authorized and qualified to
become a stockholder of, and authorized to make the purchase of the Shares
offered by, the Company; (ii) it has not been formed for the purpose of
acquiring the Shares; (iii) the person signing this Subscription Agreement on
behalf of such entity has been duly authorized by such entity to do so and (iv)
its principal executive offices are located in the state in which its address is
specified below.
 
(v)           Purchaser has such knowledge and experience in financial, tax and
business matters so as to enable it to utilize the information made available to
it in connection with the Offering, to evaluate the merits and risks of an
investment in the Shares and to make an informed decision with respect thereto;
Purchaser acknowledges that there is a significant risk of loss of all or a
portion of the Purchaser’s investment in the Shares.
 
(b)           Purchaser is an “accredited investor” within the meaning of Rule
501(a)(3), as promulgated under the Securities Act.
 
(c)           Purchaser’s overall commitment to investments which are not
readily marketable is reasonable in relation to its net worth.
 
(d)           (i)  Purchaser has full power and authority to execute and deliver
this Subscription Agreement, (ii) the execution and delivery by Purchaser of
this Subscription Agreement and the performance by it of its obligations
hereunder and thereunder have been authorized by all necessary action of the
Purchaser, (iii) this Subscription Agreement has been duly and validly executed
and delivered by Purchaser and constitute legal, valid and binding obligations
of Purchaser, and (iv) this Subscription Agreement is enforceable against
Purchaser in accordance with its terms.
 
(e)           Purchaser acknowledges and understands that an investment in the
Company will involve substantial risks.  Purchaser further acknowledges and
understands that the list of risk factors annexed hereto as Exhibit A does not
purport to be a complete enumeration or explanation of the risks involved in an
investment in the Company and additional risks or uncertainties may adversely
affect the Company or the value of an investment in the Company.
 
(f)           Purchaser acknowledges:
 
(i) Purchaser, if executing this Subscription Agreement in a representative or
fiduciary capacity, has full power and authority to execute and deliver this
Subscription Agreement and in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or other entity for
whom Purchaser is executing this Subscription Agreement, and such individual,
ward, partnership, trust, estate, corporation, or other entity has full right
and power to perform pursuant to this Subscription Agreement and make an
investment in the Company;


(ii) Purchaser has reviewed the Company’s quarterly report on Form 10-Q for the
quarter ending September 30, 2015.   Purchaser has had an opportunity to ask
questions of and receive answers from, or obtain additional information from,
the Company concerning the financial and other affairs of the Company, and to
the extent deemed necessary in light of such Purchaser’s personal knowledge of
the Company’s affairs, Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser.
 
 
2

--------------------------------------------------------------------------------

 
 
(iii) Purchaser acknowledges that the nondisclosure agreement entered into in
connection with the Offering and its investment remains in full force and
effect.


(iv) Purchaser consents to the placement of the following legend on any
certificate or other document evidencing the Shares:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND HAVE BEEN SOLD IN
RELIANCE UPON EXEMPTIONS THEREFROM. THESE SECURITIES MAY NOT BE PLEDGED,
HYPOTHECATED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT COVERING THESE SECURITIES UNDER THE ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED THEREUNDER; and
 
(v)           The representations, warranties, and agreements of Purchaser
contained herein shall survive the execution and delivery of this Subscription
Agreement and the purchase of the Shares.
 
4.           Prohibitions on Cancellation, Termination, Revocation,
Transferability, and Assignment. Purchaser hereby acknowledges and agrees that,
except as may be specifically provided herein, or by applicable law, Purchaser
is not entitled to cancel, terminate, or revoke this Subscription
Agreement.  Purchaser further agrees that it may not transfer or assign its
rights under this Subscription Agreement.
 
5.           Notices. All notices hereunder shall be sufficient upon receipt for
all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed,
telecopy or other electronic transmission service to the appropriate address or
number (a) if to the Company, at the address set forth above, or (b) if to
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 5).
 
6.           Counterparts.  This Subscription Agreement may be executed through
the use of separate signature pages or in any number of counterparts, and each
of such counterparts shall, for all purposes, constitute one agreement binding
on all of the parties, notwithstanding that all parties are not signatories to
the same counterpart.  Execution and/or delivery by facsimile or electronic
means shall constitute an original signature for all purposes.
 
7.           Applicable Law. The internal laws of the State of New York (without
giving effect to any choice or conflict of law provision or rule (whether of the
State of York or any other jurisdiction) that would cause the application of
laws of any other jurisdiction) shall govern all matters arising out of or
relating to this Subscription Agreement, including its interpretation,
construction, performance and enforcement.  Any action or proceeding arising out
of or relating to this Subscription Agreement must be brought in the courts of
the State of New York, New York County, or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
New York.  Each of the parties knowingly, voluntarily and irrevocably submits to
the exclusive jurisdiction of each such court in any such action or proceeding
and waives any objection it may now or hereafter have to venue or to convenience
of forum. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT, OR ANY TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST IT IN
ACCORDANCE WITH THIS SECTION AND FURTHER WAIVES ANY CLAIM BASED ON FORUM NON
CONVENIENS.
 
 
3

--------------------------------------------------------------------------------

 
 
8.           Disclosure Notices.
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY STATE AND ARE
BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. PURCHASERS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS SUBSCRIPTION
AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
[SUBSCRIPTION PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 


 
SUBSCRIPTION PAGE
 
IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this day of December, 2015.
 
Shares being purchased: 8,750,000                      
 
Purchase Price: $4,112,500.00 
 
*  The shares are being purchased in exchange for a reduction in the amount owed
by the Company to the Purchaser pursuant to that certain Line of Credit
Promissory Note dated June 8, 2015.
 
Please print exact name (registration) that Purchaser desires on records of the
Company
 
Sillerman Investment Company IV LLC
 
902 Broadway                                                                
 
14th Floor                                                      
 
New York,
NY  10010                                                                
 
Telephone                                                                
 
Fax
Number                                                                           
 
Social Security or Taxpayer I.D. Number
 
State of Organization, if
applicable:  Delaware                                                                                     
 
 
5

--------------------------------------------------------------------------------

 
 
The undersigned hereby represents and warrants that the undersigned is a manager
of the limited liability company named below (“Company”), and has been duly
authorized by the Company to acquire the Shares and that he has all requisite
authority to acquire such Shares.
 
The undersigned represents and warrants that each of the above representations
or agreements or understandings set forth herein applies to that Company and he
is authorized by such Company to execute this Subscription Agreement.
 

           
December 3, 2015
Sillerman Investment Company IV LLC
 
Date
Name of Company
    (Please type or print)           By: Robert F.X. Sillerman     Name: Robert
F.X. Sillerman     Title: Manager              


                                       
[LLC Signature Page]
 
 
6

--------------------------------------------------------------------------------

 
 
COMPANY’S ACCEPTANCE
 
This Subscription Agreement is only accepted as so acknowledged in writing by
the Company.
 
ACCEPTED as to 8,750,000 Shares:
 
Viggle Inc.
 
By: /s/ Tom McLean
Name: Tom McLean
Title: General Counsel


 
Date: December 3, 2015
 


 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
Risk Factors
 
Our board of directors has formed a special committee of independent directors
to explore strategic alternatives to enhance value. However, there can be no
assurances that any transaction will occur, or if such a transaction does occur,
the value of that transaction to our company or our stockholders.
 
Our board of directors has formed a special committee of independent directors
to explore strategic alternatives to enhance value.  These alternatives could
include, among others, possible joint ventures, strategic partnerships,
marketing alliances, sale of our company, sale of all or some of our assets or
other possible transactions. However, there can be no assurance that any such
strategic transaction will occur. In addition, if such a transaction occurs,
there can be no assurances as to the value of any such transaction to our
company or our stockholders.
 
Our historic stock price has been volatile and the future market price for our
common stock is likely to continue to be volatile.
 
The public market for our common stock has historically been volatile. Any
future market price for our shares is likely to continue to be volatile. This
price volatility may make it more difficult for you to sell shares when you want
at prices you find attractive.  The stock market in general has experienced
extreme price and volume fluctuations that have often been unrelated or
disproportionate to the operating performance of specific companies. Broad
market factors and the investing public’s negative perception of our business
may reduce our stock price, regardless of our operating performance. Further,
the market for our common stock is limited and we cannot assure you that a
larger market will ever be developed or maintained. Market fluctuations and
volatility, as well as general economic, market and political conditions, could
reduce our market price. As a result, these factors may make it more difficult
or impossible for you to sell shares of our common stock for a positive return
on your investment.
 
We have a history of losses, expect future loses and cannot assure you that we
will achieve profitability.
 
We have incurred significant net losses and negative cash flow from operations
since our inception. We incurred net losses of $78,539 and $68,436 for the years
ended June 30, 2015 and June 30, 2014, respectively. We have an accumulated
deficit of approximately $367,360 as of June 30, 2015 and $288,821 as of June
30, 2014. Although our revenue has grown significantly since inception, we have
not achieved profitability and cannot be certain that we will be able to sustain
our current revenue growth rate or realize sufficient revenue to achieve
profitability. Our ability to continue as a going concern is dependent upon
raising capital from financing transactions, increasing revenue throughout the
year and keeping operating expenses below our revenue levels in order to achieve
positive cash flows, none of which can be assured. If we achieve profitability,
we may not be able to sustain it.
 
Our independent registered public accounting firm’s report contains an
explanatory paragraph that expresses substantial doubt about our ability to
continue as a going concern.
 
The report of our independent registered public accounting firm contained in our
annual report on Form 10-K for the fiscal year ended June 30, 2015 contained an
explanatory paragraph expressing substantial doubt about our ability to remain a
going concern because we have suffered recurring losses from operations and, at
June 30, 2015, had a working capital deficiency. We are unlikely to pay
dividends or generate significant earnings in the immediate or foreseeable
future. The continuation of our Company as a going concern is dependent upon the
continued financial support from our largest stockholders and the ability of our
Company to obtain necessary equity and debt financing to continue development of
our business and to generate revenue. Management intends to raise additional
funds through equity and debt offerings until sustainable revenues are
developed. No assurance can be given that such equity and debt offerings will be
successful or that development of our business will continue successfully.
 
 
8

--------------------------------------------------------------------------------

 
 
Exercise of stock options and warrants and conversion of preferred stock will
dilute your percentage of ownership and could cause our stock price to fall.
 
As of June 30, 2015, we have outstanding stock options and warrants to purchase
3,139,556 shares of common stock and unvested restricted stock units for 466,257
shares of common stock. Exercise of any of these options or warrants, or
conversion of any of the shares of preferred stock, would result in our issuing
a significant number of additional shares of common stock. Additionally, we have
available shares to issue stock options to purchase up to 296,773 shares of
common stock under our 2011 Executive Incentive Plan, and our board of directors
has approved an increase in the total number of shares made available under the
2011 Executive Incentive Plan. After the effective date of the increase, there
will be a total of 2,796,773 shares available for issuance under the 2011
Executive Incentive Plan. In the future, we may further increase the number of
shares available for issuance under that plan. In addition, we currently have
10,000 shares of Series C Convertible Preferred Stock outstanding, which are
convertible into 2,500,000 shares of common stock. We may also grant additional
stock options, warrants and convertible securities. The exercise, conversion or
exchange of stock options, warrants or convertible securities will dilute the
percentage ownership of our other stockholders. Sales of a substantial number of
shares of our common stock could cause the price of our common stock to fall and
could impair our ability to raise capital by selling additional securities.
 
If we fail to comply with the listing requirements of NASDAQ, we may be subject
to delisting. As a result, our stock price may decline. If our shares of common
stock were no longer listed on NASDAQ, the liquidity of our securities likely
would be impaired.
 
Our common stock currently trades on the NASDAQ Capital Market under the symbol
VGGL. If we fail to comply with NASDAQ's listing criteria, our stock may be
delisted. NASDAQ's listing criteria require, among other things, that we
maintain a share price of at least $1 per share. Failure to comply with these
criteria could potentially impair the liquidity of our securities not only in
the number of shares that could be bought and sold at a given price, which may
be depressed by the relative illiquidity, but also through delays in the timing
of transactions. As a result, an investor may find it more difficult to dispose
of shares of our common stock. We believe that current and prospective investors
would view an investment in our common stock more favorably if it continues to
be listed on NASDAQ. Any failure at any time to meet the continuing NASDAQ
listing requirements could have an adverse impact on the value of and trading
activity in our common stock.
 
If we are unable to successfully develop and market our products or features or
our products or features do not perform as expected, our business and financial
condition will be adversely affected.
 
With the release of any new product or any new features to an existing product,
we are subject to the risks generally associated with new product or feature
introductions and applications, including lack of market acceptance, delays in
development and implementation, and failure of new products or features to
perform as expected. In order to introduce and market new or enhanced products
or features successfully with minimal disruption in customer purchasing patterns
and user experiences, we must manage the transition from existing products in
the market. There can be no assurance that we will successfully develop and
market, on a timely basis, products, product enhancements or features that
respond to technological advances by others, that our new products will
adequately address the changing needs of the market or that we will successfully
manage product transitions. Further, failure to generate sufficient cash from
operations or financing activities to develop or obtain improved products and
technologies could have a material adverse effect on our results of operations
and financial condition.  In addition, our technology is under continual
development. While certain aspects of the product may currently be functioning
on a basic level, we must perform more testing to ensure that the different
components work together effectively and the audio sampling and matching
technology being developed by us is accurate, performs well and integrates with
metadata and points systems. Although the product has been launched for use on
Apple iOS and Android devices, there is no assurance that the product will
generate sufficient income from brand and network advertisers, which could have
a material adverse effect on our results of operations and financial condition.
 
 
9

--------------------------------------------------------------------------------

 
 
We distribute our products on Apple's iOS and Google's Android platforms, and if
we are unable to maintain a good relationship with each of Apple and Google or
if the Apple App Store or the Google Play Store were unavailable for any
prolonged period of time, our business will suffer.
 
We distribute our products on Apple’s iOS and Google’s Android platforms. We
believe that we have maintained a good relationship with both Apple and Google,
but any deterioration in our relationship with either Apple or Google would
materially harm our business and likely cause our stock price to decline. We are
subject to each of Apple’s and Google’s standard terms and conditions for
application developers, which govern the promotion, distribution and operation
of applications on their respective storefronts.  Each of Apple and Google has
broad discretion to change its standard terms and conditions. In addition, these
standard terms and conditions can be vague and subject to changing
interpretations by Apple or Google. Any change to these standard terms and
conditions, or in Apple's or Google's interpretation of these standard terms and
conditions, could materially harm our business, and we may not receive any
advance warning of such change. In addition, each of Apple and Google have the
right to prohibit a developer from distributing its applications on its
storefront if the developer violates its standard terms and conditions. In the
event that either Apple or Google ever determines that we are in violation of
its standard terms and conditions, including by a new interpretation, and
prohibits us from distributing our applications on its storefront, it would
materially harm our business and likely cause our stock price to significantly
decline. We also rely on the continued function of the Apple App Store and the
Google Play Store, as we distribute our products exclusively through these two
digital storefronts. There have been occasions in the past when these digital
storefronts were unavailable for short periods of time. In the event that either
the Apple App Store or the Google Play Store is unavailable for a prolonged
period of time, it would have a material adverse effect on our revenues and
operating results.
 
We may seek to raise additional funds, finance acquisitions or develop strategic
relationships by issuing capital stock that would dilute your ownership.
 
We have financed our operations, and we expect to continue to finance our
operations and acquisitions and to develop strategic relationships, by issuing
equity or convertible debt securities, which could significantly reduce the
percentage ownership of our existing stockholders. Furthermore, any newly issued
securities could have rights, preferences and privileges senior to those of our
existing common stock. Moreover, any issuances by us of equity securities may be
at or below the prevailing market price of our common stock and in any event may
have a dilutive impact on your ownership interest, which could cause the market
price of our common stock to decline. We may also raise additional funds through
the incurrence of debt or the issuance or sale of other securities or
instruments senior to our common stock. The holders of any debt securities or
instruments we may issue would likely have rights superior to the rights of our
common stockholders.
 
 
10

--------------------------------------------------------------------------------

 
 
Since a significant amount of our voting securities are controlled by our
current insiders and their affiliates, you and our other non-management
stockholders may not be able to affect the outcome in matters requiring
stockholder approval.
 
As of September 15, 2015, approximately 8,624,735 shares of our common stock,
not including warrants, options, preferred stock or rights to acquire common
stock, are owned by Mr. Sillerman and current affiliates and insiders
representing control of approximately 34.7% of the total voting power. This
includes 8,230,623 shares of our common stock held by an entity controlled by
Mr. Sillerman. In addition, an entity controlled by Mr. Sillerman holds 10,000
shares of our Series C Convertible Preferred Stock, which are convertible into
2,500,000 shares of our common stock. In addition, Mr. Sillerman, entities
controlled by him, and our other executive officers and directors hold options
and warrants to purchase 2,339,124 shares of our common stock. If all of these
options and warrants were exercised, and the Series C Convertible Stock were
converted into common stock, Mr. Sillerman and our executive officers and
directors would hold nearly a majority of our total voting power. As a result,
Mr. Sillerman and current affiliates and insiders essentially have the ability
to elect all of our directors and to approve any action requiring stockholder
action, with the vote of only a very small number of other stockholders. It is
possible that the interests of Mr. Sillerman could conflict in certain
circumstances with those of other stockholders. Such concentrated ownership may
also make it difficult for our stockholders to receive a premium for their
shares of common stock in the event we merge with a third party or enter into
other transactions that require stockholder approval. These provisions could
also limit the price that investors might be willing to pay in the future for
shares of our common stock.
 
We rely on key members of management, and the loss of their services could
adversely affect our success and development.
 
Our success depends on the expertise and continued service of Mr. Sillerman and
certain other key executives and technical personnel. These individuals are a
significant factor in our growth and ability to meet our business objectives. In
particular, our success is highly dependent upon the efforts of our executive
officers and our directors, particularly Mr. Sillerman. It may be difficult to
find a sufficiently qualified individual to replace Mr. Sillerman or other key
executives in the event of death, disability or resignation, resulting in our
being unable to satisfactorily execute our business. The loss of one or more of
our executive officers and directors could slow the growth of our business, or
it may cease to operate at all, which may result in the total loss of an
investor’s investment.
 
Compensation may be paid to our executive officers, directors and employees
regardless of our profitability, which may limit our ability to finance our
business and adversely affect our business.
 
Mr. Sillerman and other executive officers are receiving compensation, and other
current and future employees of our company may be entitled to receive
compensation, payments and reimbursements regardless of whether we operate at a
profit or a loss. Any compensation received by Mr. Sillerman or any other senior
executive in the future will be determined from time to time by our Board of
Directors or our Compensation Committee. Such obligations may negatively affect
our cash flow and our ability to finance our business, which could cause our
business to fail.
 
Some of our executive officers and directors may have conflicts of interest in
business opportunities that may be disadvantageous to us.
 
Mr. Sillerman and Mitchell J. Nelson, our Executive Vice President, Secretary
and a director, are each engaged in other business endeavors, including Circle
Entertainment Inc. (“Circle”), in which Mr. Nelson is an executive officer. Mr.
Sillerman is also the Chairman of SFX, a company in the live entertainment
business. Under Mr. Sillerman’s employment agreement, he is obligated to devote
his working time to our affairs, but may continue to perform his
responsibilities as an executive officer of SFX and as a director of Circle, and
may be involved in other outside non-competitive businesses. Mr. Sillerman has
agreed to present to us any business opportunities related to or appropriate for
our business. Pursuant to Mr. Nelson’s employment agreement, he is obligated to
devote such time and attention to the affairs of our company as is necessary for
him to perform his duties as Executive Vice President. He is also entitled to
perform similar functions for Circle and performs general legal duties for SFX
pursuant to the shared services agreements described in Note 12 to the financial
statements included in this Form 10-K. In addition, one of our directors,
Michael Meyer, is a member of the board of directors and chair of the audit
committee of Circle. Although Circle, SFX and our company have generally
different business plans, interests and programs, it is conceivable there may be
a conflict of interest in determining where a potential opportunity should be
brought. Conflicts of interest are prohibited as a matter of corporate policy,
except under guidelines approved by the Board of Directors, as set forth in our
Code of Business Conduct and Ethics. Our Code of Business Conduct and Ethics
also sets forth the procedures to follow in the event that a potential conflict
of interest arises. In addition, not having the full time and attention of the
executive officers could cause our business results to suffer.
 
 
11

--------------------------------------------------------------------------------

 
 
Our business and growth may suffer if we are unable to attract and retain key
officers or employees.
 
Our ability to expand operations to accommodate our anticipated growth will
depend on our ability to attract and retain qualified media, management,
finance, marketing, sales and technical personnel. However, competition for
these types of employees is intense due to the limited number of qualified
professionals. Our ability to meet our business development objectives will
depend in part on our ability to recruit, train and retain top quality people
with advanced skills who understand our technology and business. No assurance
can be given that we will be successful in this regard. If we are unable to
engage and retain the necessary personnel, our business may be materially and
adversely affected.
 
We are uncertain of our ability to manage our growth.
 
Our ability to grow our business is dependent upon a number of factors,
including our ability to hire, train and assimilate management and other
employees, the adequacy of our financial resources, our ability to identify and
efficiently provide such new products and services as our customers may require
in the future, and our ability to adapt our own systems to accommodate expanded
operations.
 
Because of pressures from competitors with more resources, we may fail to
implement our business strategy profitably.
 
The digital and mobile technology business is highly fragmented, extremely
competitive, and subject to rapid change. The market for customers is intensely
competitive and such competition is expected to continue to increase. We believe
that our ability to compete depends upon many factors within and beyond our
control, including the timing and market acceptance of new solutions and
enhancements to existing businesses developed by us and our competitors. We are
an entertainment company that utilizes digital media and Smartphone technology.
If we are successful, larger and more established entertainment companies, with
significantly greater resources, may try to enter the market with similar
technologies, and may be in better competitive positions than we are. Many
consumers maintain simultaneous relationships with multiple digital brands and
products and can easily shift consumption from one provider to another. Our
principal competitors are in segments such as:
 
● Applications promoting social TV experiences and discussions; and
 
● White label providers of social media and media-specific applications.
 
Additionally, new competitors may be able to launch new businesses at relatively
low cost. Either existing or new competitors may develop new technologies, and
our existing and potential advertisers may shift their advertising expenditures
to these new technologies. We cannot be sure that we will be able to
successfully execute our business in the face of such competition.
 
 
12

--------------------------------------------------------------------------------

 
 
We may be unable to compete with larger or more established companies in two
industries.
 
We face a large and growing number of competitors in the digital and mobile
technology and entertainment industries. If we successfully combine digital and
mobile technology with entertainment, we will have competitors from both the
digital and mobile technology and entertainment industries. Many of these
competitors have substantially greater financial, technical and marketing
resources, larger customer bases, longer operating histories, greater name
recognition, and more established relationships in these industries than do we.
As a result, certain of these competitors may be in better positions to compete
with us for customers and audiences. Further, our current and/or future
competitors in the digital and mobile technology industry may develop or license
technology that is similar to the Viggle App. We cannot be sure that we will be
able to compete successfully with existing or new competitors.
 
Although it cannot use the technology licensed to it by us to compete with our
current business, SFX may have the ability to compete with us in future lines of
business.
 
Although our license agreement with SFX does not permit SFX to use our
technology in a manner or for applications that we believe would be competitive
with our current or proposed operations and businesses, the license agreement
does provide SFX with the ability to use our technology within a relatively
broad range, which could result in SFX using our technology to compete with us
in other businesses we may elect to pursue in the future.
 
We will still incur significant transaction and merger-related expenses in
connection with our acquisition of Choose Digital.
 
In connection with our acquisition of Choose Digital, we were required to make a
contingent payment, which was due within five business days after June 24, 2015,
of $4,792. On July 31, 2015, we entered into a Forbearance Agreement with
AmossyKlein Family Holdings, LLLP ("AmossyKlein"), as representative of the
former shareholders of Choose Digital Inc. (the “Stockholders”). The Forbearance
Agreement provides that we will make monthly installment payments to the
Stockholders, beginning on July 31, 2015 and ending on January 29, 2016.
Specifically, the Company agreed to pay $668,445.26 on July 31, 2015;
$532,422.66 on August 31, 2015; $527,678.14 on September 30, 2015; $523,979.51
on October 31, 2015; $520,956.90 on November 30, 2015; $517,134.99 on December
31, 2015; and $1,754,128.10 on January 29, 2016. The Company agreed to deliver
an affidavit of confession of judgment to be held in escrow by AmossyKlein’s
counsel in the event the Company does not make such installment payments. If we
fail to make one of these payments, AmossyKlein could seek to immediately
enforce a judgment against us.
 
If we do not continue to develop and offer compelling content, products and
services and attract new consumers or maintain the engagement of our existing
consumers, our advertising revenues could be adversely affected.
 
In order to attract consumers and maintain or increase engagement on Viggle,
Choose Digital, Wetpaint and Dijit properties, we believe we must offer
compelling content, products and services. Acquiring, developing and offering
new content, products and services, as well as new functionality, features and
enhanced performance of our existing content, products and services, may require
significant investment and time to develop. In addition, consumer tastes are
difficult to predict and subject to rapid change. If we are unable to develop
online content, products and services that are attractive and relevant to
Viggle, Choose Digital, Wetpaint, and Dijit users, we may not be able to
maintain or increase our existing users’ engagement on or attract new consumers
to Viggle, Choose Digital, Wetpaint and Dijit properties and as a result our
search rankings, traffic and usage metrics, and advertising revenues may be
adversely affected.
 
 
13

--------------------------------------------------------------------------------

 
 
Our licensing agreement with SFX may adversely affect our ability to generate
revenues in the future.
 
On March 10, 2014, we entered into a software license and services agreement
with SFX, a company affiliated with Mr. Sillerman, pursuant to which we licensed
our audio recognition software and related loyalty program to SFX. SFX may use
the software for its own internal business purposes and may sublicense the
software to its affiliates or to its co-promoters. The agreement provides that
during the term of the agreement we may not license the software to any third
party that directly competes with SFX in the promotion of dance music.
Therefore, the agreement will prevent us from entering into, and generating
licensing revenues from, any third parties that compete with SFX in the
promotion of dance music. The agreement also provides that SFX will receive 50%
of our net revenues from the license of the software to any third party.
Accordingly, any future revenues that we receive from licensing the technology
to third parties will be reduced.
 
Wetpaint relies on social media posts to drive traffic to its websites. Changes
in rules, algorithms, and display formats of social media sites could result in
a reduction in such traffic.
 
Wetpaint relies on posts on various social media platforms, including Facebook
and Twitter, to drive users to its websites. In the event that Facebook or
Twitter changes their respective terms and conditions to prevent such activity
by Wetpaint, Wetpaint’s user numbers could decrease. Further, these platforms
change their algorithms and application programming interfaces, or API’s, in the
ordinary course of business, often without notice or explanation to publishers.
Changes to these algorithms and API’s may reduce the effectiveness of Wetpaint’s
publishing capabilities, and result in temporary or permanent reductions to the
net numbers of fans and followers added each month, as well as the rate at which
Wetpaint content is displayed to users and clicked upon. In such cases, traffic
to Wetpaint websites could be adversely affected.
 
Wetpaint relies upon traffic from search engines such as Google to bring an
influx of website visitors each month. Search engine traffic is dynamic in
nature, and is subject to an ever-changing mix of user-entered keywords,
competitive offerings, and algorithmic fluctuations by the search engines
themselves.
 
Search engines such as Google represent a significant source of Wetpaint
traffic, and the originating source for many users who become Wetpaint fans and
followers on the social networks. The ranking of Wetpaint content in the various
search engines is always changing, and relates to algorithmic assessments by the
search engines compared to offerings that compete with Wetpaint. The popular
keywords for which Wetpaint ranks highly could subside in their popularity, or
Wetpaint may fail to maintain the rankings that it has had for such keywords. In
addition, as new keywords become popular, Wetpaint content may fail to rank
highly for those keywords.
 
If Wetpaint does not maintain talent, access, and reputation among sources for
news stories, we would lose access to stories and our traffic and revenues could
suffer.
 
Wetpaint is reliant upon an editorial organization and freelance talent that
secures proprietary access to stories that interest our audience. Our ability to
identify and create content that interests the audience is dependent on
maintaining and growing our access to talent and sources. If we lose key
editorial talent, or our reputation is not maintained, we could lose our ability
to create the content that garners audience interests, and traffic and our
revenues could be adversely affected.
 
If our products do not achieve market acceptance, we may not have sufficient
financial resources to fund our operations or further development.
 
While we believe that a viable market exists for our products, there is no
assurance that our technology will prove to be an attractive alternative to
conventional or competitive products in the markets that we have identified. In
the event that a viable market for our products cannot be created for our
business or our products do not achieve market acceptance, we may need to commit
greater resources than are currently available to develop a commercially viable
and competitive product. There can be no assurance that we would have sufficient
financial resources to fund such development or that such development would be
successful. Further, our business requires the use of capital resources to
purchase rewards for our rewards program, as discussed more fully in the section
entitled “The Company's 12-Month Plan for its Business.” In addition, as we grow
our number of monthly active users, our rewards costs and capital requirements
will increase. We will need to increase our revenue per monthly active user in
order to cover our rewards costs and to become profitable; there is no guarantee
that we will be able to do so. Additionally, there is no guarantee that we will
have sufficient resources to fund our rewards program, which will have a
material adverse effect on our business and operations. In addition, if our
products do not generate sufficient revenues, or we are unable to raise
additional capital, we may be unable to fund our operations. Our ability to
raise additional funds will depend on financial, economic and other factors,
many of which are beyond our control. There can be no assurance that, when
required, sufficient funds will be available to us on satisfactory terms.
 
 
14

--------------------------------------------------------------------------------

 
 
Our business will suffer if our network systems fail or become unavailable.
 
A reduction in the performance, reliability and availability of our network
infrastructure would harm our ability to distribute our products to our users,
as well as our reputation and ability to attract and retain users and content
providers. Our systems and operations could be damaged or interrupted by fire,
flood, power loss, telecommunications failure, Internet breakdown, earthquake
and similar events. Our systems could also be subject to viruses, break-ins,
sabotage, acts of terrorism, acts of vandalism, hacking, cyber-terrorism and
similar misconduct. We might not carry adequate business interruption insurance
to compensate us for losses that may occur from a system outage. Any system
error or failure that causes interruption in availability of products, or an
increase in response time, could result in a loss of potential customers or
content providers, which could have a material adverse effect on our business,
financial condition and results of operations. If we suffer sustained or
repeated interruptions, our products and services could be less attractive to
our users and our business would be materially harmed.
 
If we fail to detect fraud, including click fraud, other invalid clicks on ads,
or improper engagements, we could lose the confidence of our current and
potential advertiser clients, incur additional costs, or both, which would cause
our business to suffer.
 
We are exposed to the risk of fraudulent and other invalid clicks or conversions
that advertisers may perceive as undesirable or that may cost us additional
money for points given in connection with such activity. While our terms and
conditions limit one account per person and we have specific controls in place
to avoid fraud, such as limiting the number of accounts allowed per device and
the number of points per day, there is no assurance that our controls will be
effective. As a result, estimates of our registered users, monthly active users
or other statistical information may be inflated as there may be some instances
of double counting users. We are aware that some people will attempt to evade
our rules in an effort to accumulate excess points through a multitude of
methods including, but not limited to, establishing multiple accounts, mimicking
app activity through “scripting,” and using multiple devices simultaneously. We
monitor our users to determine if any are attempting to do so and consider this
fraudulent activity a violation of our published terms and conditions. We
invalidate users whom we believe to violate these terms and conditions and
continually make efforts to improve our systems to detect fraud and improve our
defenses. Through June 30, 2015, we have invalidated 222,998 accounts for
suspicious activity of a total of 9,746,470 registered accounts. Invalid clicks
could result from inadvertent clicks or click fraud, where a mobile device user
intentionally clicks on ads for reasons other than to access the underlying
content of the ads. If fraudulent or other malicious activity is perpetrated by
others, and we are unable to detect and prevent it, the affected advertisers may
experience or perceive a reduced return on their investment. High levels of
invalid click activity could lead to dissatisfaction with our advertising
services, refusals to pay, refund demands or withdrawal of future business. If
fraudulent or other malicious activity occurs, and we are unable to detect and
prevent it, we could also experience increased costs relating to awarding points
as a result of these activities. Any of these occurrences could damage our brand
and lead to a loss of advertisers and revenue and increased costs.
 
 
15

--------------------------------------------------------------------------------

 
 
We may be unable to protect our intellectual property rights from third-party
claims and litigation, which could be expensive, divert management's attention,
and harm our business.
 
Our success is dependent in part on obtaining, maintaining and enforcing our
proprietary rights and our ability to avoid infringing on the proprietary rights
of others. We seek patent protection for those inventions and technologies for
which we believe such protection is suitable and is likely to provide a
competitive advantage to us. Because patent applications in the United States
are maintained in secrecy until either the patent application is published or a
patent is issued, we may not be aware of third-party patents, patent
applications and other intellectual property relevant to our products that may
block our use of our intellectual property or may be used in third-party
products that compete with our products and processes. In the event a competitor
or other party successfully challenges our products, processes, patents or
licenses, or claims that we have infringed upon their intellectual property, we
could incur substantial litigation costs defending against such claims, be
required to pay royalties, license fees or other damages or be barred from using
the intellectual property at issue, any of which could have a material adverse
effect on our business, operating results and financial condition.  We also rely
substantially on trade secrets, proprietary technology, nondisclosure and other
contractual agreements, and technical measures to protect our technology,
application, design, and manufacturing know-how, and work actively to foster
continuing technological innovation to maintain and protect our competitive
position. We cannot assure you that steps taken by us to protect our
intellectual property and other contractual agreements for our business will be
adequate, that our competitors will not independently develop or patent
substantially equivalent or superior technologies or be able to design around
patents that we may receive, or that our intellectual property will not be
misappropriated.  In addition, we use open source software in our services and
will continue to use open source software in the future. From time to time, we
may be subject to claims brought against companies that incorporate open source
software into their products or services, claiming ownership of, or demanding
release of, the source code, the open source software and/or derivative works
that were developed using such software, or otherwise seeking to enforce the
terms of the applicable open source license. These claims could also result in
litigation, require us to purchase a costly license, or require us to devote
additional research and development resources to changing our products or
services, any of which would have a negative effect on our business and results
of operations.
 
Changes to federal, state or international laws or regulations applicable to our
business could adversely affect our business.
 
Our business is subject to a variety of federal, state and international laws
and regulations, including those with respect to privacy, advertising generally,
consumer protection, content regulation, intellectual property, defamation,
child protection, advertising to and collecting information from children,
taxation, employment classification and billing. These laws and regulations, and
the interpretation or application of these laws and regulations, could change.
In addition, new laws or regulations affecting our business could be enacted.
These laws and regulations are frequently costly to comply with and may divert a
significant portion of management's attention. If we fail to comply with these
applicable laws or regulations, we could be subject to significant liabilities
which could adversely affect our business.
 
There are many federal, state and international laws that may affect our
business, including measures to regulate consumer privacy, the use of
copyrighted material, the collection of certain data, network neutrality, patent
protection, cyber security, child protection, subpoena and warrant processes,
taxes and tax reporting (including issuing IRS 1099 forms to our users), gift
cards, employee classification, employee health care, and others. If we fail to
comply with these applicable laws or regulations we could be subject to
significant liabilities which could adversely affect our business.  In addition,
most states have enacted legislation governing the breach of data security in
which sensitive consumer information is released or accessed. If we fail to
comply with these applicable laws or regulations we could be subject to
significant liabilities which could adversely affect our business.  Many of our
potential partners are subject to industry specific laws, regulations or
licensing requirements, including in the following industries: pharmaceuticals,
online gaming, alcohol, adult content, tobacco, firearms, insurance, securities
brokerage, real estate, sweepstakes, free trial offers, automatic renewal
services and legal services. If any of our advertising partners fail to comply
with any of these licensing requirements or other applicable laws or
regulations, or if such laws and regulations or licensing requirements become
more stringent or are otherwise expanded, our business could be adversely
affected. Furthermore, these laws may also limit the way we advertise our
products and services or cause us to incur compliance costs, which could affect
our revenues and could further adversely impact our business.  There are a
number of significant matters under review and discussion with respect to
government regulations which may affect the business we intend to enter and/or
harm our customers, and thereby adversely affect our business, financial
condition and results of operations.
 
 
16

--------------------------------------------------------------------------------

 
 
Our business has substantial indebtedness
 
We currently have, and will likely continue to have, a substantial amount of
indebtedness. Our indebtedness could, among other things, make it more difficult
for us to satisfy our debt obligations, require us to use a large portion of our
cash flow from operations to repay and service our debt or otherwise create
liquidity problems, limit our flexibility to adjust to market conditions, place
us at a competitive disadvantage and expose us to interest rate fluctuations. As
of June 30, 2015, we had total debt outstanding of approximately $24,000. We
expect to obtain the money to pay our expenses and pay the principal and
interest on our indebtedness from cash flow from our operations and potentially
from other debt or equity offerings. Accordingly, our ability to meet our
obligations depends on our future performance and capital raising activities,
which will be affected by financial, business, economic and other factors, many
of which are beyond our control. If our cash flow and capital resources prove
inadequate to allow us to pay the principal and interest on our debt and meet
our other obligations, we could face substantial liquidity problems and might be
required to dispose of material assets or operations, restructure or refinance
our debt, which we may be unable to do on acceptable terms, and forgo attractive
business opportunities. In addition, the terms of our existing or future debt
agreements may restrict us from pursuing any of these alternatives.
 
Our earnings are subject to substantial quarterly and annual fluctuations and to
market downturns.
 
Our revenues and earnings may fluctuate significantly in the future. General
economic or other political conditions may cause a downturn in the market for
our products or services. Despite the recent improvements in market conditions,
a future downturn in the market for our products or services could adversely
affect our operating results and increase the risk of substantial quarterly and
annual fluctuations in our earnings. Our future operating results may be
affected by many factors, including, but not limited to: our ability to retain
existing or secure anticipated advertisers and publishers; our ability to
develop, introduce and market new products and services on a timely basis;
changes in the mix of products developed, produced and sold; and disputes with
our advertisers and publishers. These factors affecting our future earnings are
difficult to forecast and could harm our quarterly and or annual operating
results.
 
Public company compliance may make it more difficult to attract and retain
officers and directors.
 
The Sarbanes-Oxley Act and new rules subsequently implemented by the SEC have
required changes in corporate governance practices of public companies. As a
public company, we expect these new rules and regulations to increase our
compliance costs in fiscal 2016 and beyond and to make certain activities more
time consuming and costly. As a public company, we also expect that these new
rules and regulations may make it more difficult and expensive for us to obtain
director and officer liability insurance in the future and we may be required to
accept reduced policy limits and coverage or incur substantially higher costs to
obtain the same or similar coverage. As a result, it may be more difficult for
us to attract and retain qualified persons to serve on our Board of Directors or
as executive officers.
 
 
17

--------------------------------------------------------------------------------

 
 
If we fail to establish and maintain an effective system of internal control, we
may not be able to report our financial results accurately and timely or to
prevent fraud. Any inability to report and file our financial results accurately
and timely could harm our reputation and adversely impact the trading price of
our common stock.
 
Effective internal control is necessary for us to provide reliable financial
reports and prevent fraud. If we cannot provide reliable financial reports or
prevent fraud, we may not be able to manage our business as effectively as we
would if an effective control environment existed, and our business and
reputation with investors may be harmed. We are required to establish and
maintain appropriate internal controls over financial reporting. Failure to
establish those controls, or any failure of those controls once established,
could adversely affect our public disclosures regarding our business, prospects,
financial condition or results of operations.
 
We made an investment in DraftDay Gaming Group, Inc., which operates a daily
fantasy sports website. Companies with daily fantasy sports offerings operate in
an unclear and evolving regulatory environment. If a regulator takes the
position that DraftDay's business operates in violation of applicable laws, or
if laws are changed, it could force DraftDay to cease operating in certain
states or to change its business models in ways that could materially and
negatively impact its business.
 
Current regulations require that DraftDay operate in a manner that may result in
financial risk.
 
At a U.S. federal level, Unlawful Internet Gambling Enforcement Act of 2006
(UIGEA) prohibits online gambling practices, but exempts fantasy sports, as long
as they operate within certain parameters. The UIGEA specifically exempts
fantasy sports games, educational games, or any online contest that "has an
outcome that reflects the relative knowledge of the participants, or their skill
at physical reaction or physical manipulation (but not chance), and, in the case
of a fantasy or simulation sports game, has an outcome that is determined
predominantly by accumulated statistical results of sporting events, including
any non-participant's individual performances in such sporting events..."
However, all prizing must be determined and announced in advance of the
competition and cannot be influenced by the fees or number of participants. This
creates financial risk because we must determine prizes for games in advance,
and if we do not have enough paying players in a game to cover the amount of the
prize for the game, we could experience significant losses.
 
Even if DraftDay operates in compliance with UIGEA, individual states can take
more restrictive positions. In most U.S. states, fantasy sports currently is
generally considered a game of skill and therefore not considered gambling.
However, some states either use a more restrictive test of whether a game is one
of skill or have specific laws outlawing pay-to-play fantasy sports. Therefore,
DraftDay does not operate in Arizona, Iowa, Louisiana, Montana, Vermont or
Washington. The regulatory environment for daily fantasy sports is evolving.
Either the U.S. government or additional states could potentially pass laws or
interpret their current laws in ways in a manner that would cause DraftDay to
cease operating in those states, or to change the manner in which it operates.
Any such change could materially and adversely affect DraftDay's business.
 
DraftDay competes against well-established competitors in the fantasy sports
industry. If DraftDay's products do not achieve market acceptance, it may be
unable to generate revenues, may experience significant losses, and may require
additional capital to continue operations.
 
DraftDay competes with FanDuel and DraftKings, two established companies in the
fantasy sports industry, as well as other competitors. Those competitors have
already achieved a higher degree of market acceptance and have a large amount of
resources to continue to expand their brands and competitive positions.
Competing directly with these more established companies would require
significant capital resources. In order to compete, DraftDay intends to
establish marketing and white label relationships with various third parties.
However, there can be no assurance that this strategy will be successful, that
DraftDay will be able to establish any such white label or marketing
relationships or, even if it does, that such relationships will be successful in
competing against other competitors in the industry.
 
 
18

--------------------------------------------------------------------------------

 
 
We own a significant but minority interest in DraftDay. DraftDay has a
management services agreement with Sportech Racing, LLC pursuant to which
Sportech provides management services to DraftDay. Having management services
provided by a third party could create conflicts of interest and could cause
DraftDay's management to less focused on the development of DraftDay's business.
 
DraftDay entered into a management services agreement with Sportech Racing, LLC.
Under the agreement, Sportech is to manage the day-to-day operations of the
company. The chief executive officer of DraftDay, Richard Roberts, is an
employee of Sportech.  Not having the full time and attention of the chief
executive officer or other individuals providing services to DraftDay could
cause DraftDay's business results to suffer. Certain of our employees will need
to attend to the needs of DraftDay, which could divert their time and attention
as well.
 
 


19

--------------------------------------------------------------------------------